Citation Nr: 0013648	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  94-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to December 
1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a July 1993 rating decision of the RO 
which determined that no new and material evidence had been 
submitted to reopen the claims of service connection for 
hypertension and PTSD.  

By decision dated in December 1996, the Board determined that 
the veteran had, in fact, submitted new and material evidence 
relative to the claims of service connection for hypertension 
and PTSD.  As a result, the claims were reopened and remanded 
for de novo review and additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy in connection with his military service.  

2.  There is no credible corroborating evidence of the 
veteran's claimed stressors to support a clear diagnosis of 
PTSD.  



CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

(The issue of entitlement to service connection for 
hypertension is discussed in the Remand portion of this 
document.)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for PTSD is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  There is medical evidence of PTSD 
due to incidents described by the veteran, which are presumed 
credible for determining well groundedness.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding these claims, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for psychoses is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski,  1 Vet. App. 
49 (1990).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The United States Court of Appeals for Veterans Claims 
(Court), citing 38 C.F.R. § 3.304(f), has discussed the three 
requisite elements for eligibility for service connection for 
PTSD:  (1) A current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The Board notes that a medical diagnosis that the veteran 
currently suffers from PTSD (element 1) has been rendered-
the sufficiency of the alleged stressors and the adequacy of 
symptomatology to support such a diagnosis are not 
questioned.  Furthermore, the diagnosis of PTSD is based on 
stressors related to his service as recounted by the veteran 
(element 3).  The RO's decision to deny service connection 
for PTSD, was based entirely on its inability to verify the 
veteran's alleged stressors (element 2).  Thus, the Board's 
analysis primarily will address the second element discussed 
in Cohen-that is, whether the in-service stressors occurred.  

The veteran contends that he suffers from PTSD due to events 
he experienced in service.  At the hearings conducted in June 
1994 and October 1996 the veteran offered testimony as to his 
alleged stressors which included:  picking up a rocket and 
submerging it in water prior to its explosion; observing the 
bodies of his friends that had been killed in a sneak attack 
on their village; feeling responsible for the deaths of 
several soldiers due to faulty ammunition; exposure to a 
ground attack while staying overnight at a base during an 
ammunition supply convoy; handling corpses; and recovering 
bodies from a helicopter that had crashed and landed in some 
trees. 

The service personnel records obtained in support of the 
veteran's claim denote his military occupational specialty as 
involving responsibilities primarily revolving around the 
storage and supply of ammunition. 

In a November 1997 report, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) responded to an RO 
request concerning the veteran's PTSD claim.  The RO's 
request included a summary of the veteran's alleged 
stressors, with details such as the approximate dates of 
occurrence provided, as well as copies of the veteran's 
service records, personal hearings before RO and Board 
personnel, and additional information concerning the 
veteran's claimed stressors.    

The USASCRUR responded that, after extensive research of 
available U.S. Amy combat unit records and coordination with 
the National Archives and Records Administration, they were 
not able to verify the veteran's stressors.  It was noted 
that the veteran had mentioned witnessing numerous casualties 
during his tour of duty in the Republic of Vietnam, but that 
in order to provide research concerning these casualties, 
more specific information, including the specific date, 
complete unit designation to company level and a brief 
description of the incident, was necessary.   

The Board finds it significant to note, that, in August 1999, 
the RO sent the veteran a letter requesting that he provide 
more specific information as to the stressors he experienced 
in service.  The veteran failed to respond to this request.  
The Board notes that the VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

As noted hereinabove, if the veteran had combat with the 
enemy, and his alleged stressors are consistent with such 
combat service, his lay testimony regarding the claimed 
stressors must be accepted as conclusive as to their 
occurrence.  38 U.S.C.A. § 1154(b).  The Board notes that 
there is no evidence suggesting that the veteran was involved 
in combat with the enemy.  In this regard, the veteran is not 
shown to have received any awards or decorations for valor, 
combat experience or combat injuries or to have other 
evidence even suggesting that he had actual combat with the 
enemy.  Where the veteran did not serve in combat or the 
stressor is not related to combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); West v. Brown, 7 Vet. App. 
70 (1994).  Thus, it is necessary to address the matter of 
whether there is sufficient corroboration of the claimed 
stressors in this case.  

The Board finds that the veteran's claimed stressors have not 
been corroborated.  The USASCRUR was unable to verify the 
incidents described by the veteran.  The Board would 
emphasize that it is not bound to accept either the veteran's 
uncorroborated account of his stressful experiences or the 
opinion of VA or private health professionals who, relying on 
the history related by the veteran, have diagnosed the 
veteran as having PTSD.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  

Although the current evidentiary record shows that PTSD has 
been diagnosed, the question of whether a specific event 
reported by a veteran as a stressor is valid is a question of 
fact for the Board to decide, involving as it does factors 
which are historical.  Although some health professionals 
apparently have accepted the veteran's own accounts of some 
unspecified experiences during service, VA is not required to 
do the same, charged as it is with the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Except for the veteran's 
uncorroborated statements, there is no evidence to support 
the veteran's assertions that he experienced any of the 
claimed stressors.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD.  

To summarize, the Board finds that there is no credible 
evidence supporting the veteran's allegations; thus, the 
second requisite element for eligibility for service 
connection for PTSD, as discussed in Cohen v. Brown, and as 
required by 38 C.F.R. § 3.304(f), has not been met.  

In the informal hearing presentation dated in April 2000, the 
veteran's representative argued that the case should be 
remanded and the veteran provided a comprehensive 
psychological evaluation to determine the exact diagnosis of 
any psychiatric disorder, to include PTSD, currently suffered 
by the veteran in compliance with the Board's remand dated in 
December 1996.  In the instant case, as emphasized above, the 
RO's decision to deny service connection for PTSD was based 
entirely on its inability to verify the veteran's alleged 
stressors not on whether the veteran currently suffers from 
PTSD.  For this reason, the Board finds that, although there 
was not complete compliance with the Board's remand, there 
was substantial compliance and any shortcoming was harmless.  
See Stegall v. West, 11 Vet. App. 268 (1998).



ORDER

Service connection for PTSD is denied.  



REMAND

The veteran contends that he suffers from hypertension which 
he developed in service.  He testified at a hearing before 
the RO in June 1994 and a hearing before the undersigned 
Member of the Board in October 1996 that he initially 
received treatment for his hypertension while stationed in 
Germany in 1966.  According to the veteran, he essentially 
went untreated for his high blood pressure while stationed in 
Vietnam due to accessibility problems, but commenced 
treatment once again when he returned to the United States.  

A review of the claims file shows that complete service 
medical records pertaining to the veteran are unavailable.  
According to notations within the claims file, the veteran's 
records were transferred to the Army Board for Correction of 
Military Records (ABCMR) in October 1991.  The ABCMR has 
indicated that the case was closed out in March 1997 and 
returned to the National Personnel Records Center (NPRC); 
however, an extensive search of the files maintained at the 
NPRC was unavailing.  

The Board is aware that in such a situation it has a 
heightened duty to assist the veteran in development of his 
claim, to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

A careful review of the available service medical records is 
negative for evidence of high blood pressure or hypertension 
at the time of the veteran's entrance into service.  The 
veteran testified, however, that he received consistent 
treatment for his hypertension while incarcerated in the 
Colorado State Penitentiary in the early 1970s.  And, in 
fact, a report of psychiatric assessment conducted over a 
period of four days in March 1971 and prepared by Paul A. 
Draper, M.D., for review by the judge in a criminal action 
pending against him includes a reference to "persistent 
evidence of an elevated blood pressure and obesity" on 
examination.

As noted hereinabove, the Board remanded this case for 
further development of the record in December 1996.  At that 
time, the RO was directed to forward a specific request to 
the Colorado State Penitentiary in order to obtain the 
veteran's medical records of treatment.  

Based on a review of the evidence of record, the RO failed to 
comply with the directives of the December 1996 remand order.  
Specifically, no attempt was made to contact the Colorado 
State Penitentiary directly in order to obtain the veteran's 
medical records.  The RO is advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where compliance with the remand 
orders of the Board or the Court has not been achieved, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  However, if the claimant's 
application for benefits is incomplete, the VA shall notify 
him of the evidence necessary to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999).  

An application is incomplete if the VA is put on notice of 
the likely existence of competent medical evidence that 
would, if true, be relevant to, indeed necessary for, a full 
and fair adjudication of an appellant's claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed hypertension since service.  
After securing the necessary release, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  A specific request should be 
directed to the Colorado State 
Penitentiary to obtain the veteran's 
medical records of treatment from that 
facility.  The veteran also should be 
asked to submit any other medical 
evidence which tends to support his 
assertion that he suffers from current 
disability due to hypertension which is 
related to the elevated readings noted in 
service or any other disease or injury 
which was incurred in or aggravated by 
service.  

2.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  All 
indicated development should be 
undertaken in this regard.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



